DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van de Ven (US Pub. No. 2011/0298350 A1).
As to claim 1, van de Ven teaches an LED light bulb comprising: (a) an engagement end (#111 in Fig. 2 and in ¶ [0043]) provided at a first end of the LED light bulb, the engagement end is insertable into a light fixture socket; (b) a diffuser (#130 in Fig. 2 and in ¶ [0041]) provided at a second opposed end of the LED light bulb, wherein a bulb axis that is centrally located extends through the engagement end and the second end, the bulb axis defining an axial direction (Fig. 2); and, (c) a heat sink (#140 in Fig. 2 and in ¶ [0043]) extending from the engagement end to the diffuser, the heat sink comprising a plurality of fins (#144 in Fig. 2 and in ¶ [0043]) extending in the axial direction, the fins forming an exterior surface of the LED lightbulb, the heat sink having an axial inner end located at the engagement end and an axial outer end located at an axial inner end of the diffuser (#140 extending from #111 to #130 in Fig. 2).  
As to claim 2, van de Ven teaches the LED lightbulb is in the shape of an incandescent light bulb (“A19” in ¶ [0043]).  
As to claim 4, van de Ven teaches the heat sink has a perimeter that extends 360 degrees around the bulb axis and the fins extend around all of the perimeter (Fig. 2).  
As to claim 5, van de Ven teaches the heat sink forms all of an exterior of the LED light bulb from the engagement end to the diffuser and the fins provide an outer perimeter of the heat sink (Fig. 2).  
As to claim 6, van de Ven teaches the engagement end comprises a screw base (“threaded” in Fig. 2 and in ¶ [0043]).  
As to claim 7, van de Ven teaches the fins have an axial length that is greater than an axial length of the diffuser (Fig. 2, ¶ [0043]).  
As to claim 8, van de Ven teaches the fins have an axial length that is at least half an axial length of the LED light bulb from the axial inner end of the heat sink to an outer axial end of the diffuser (Fig. 2, ¶ [0043]).  
As to claim 14, van de Ven teaches an LED light bulb comprising: (a) an engagement end (#111 in Fig. 2 and in ¶ [0043]) provided at a first end of the LED light bulb, the engagement end is insertable into a light fixture socket; (b) a heat sink (#140 in Fig. 2 and in ¶ [0043]) extending axially outwardly from the engagement end, the heat sink comprising a plurality of fins (#144 in Fig. 2 and in ¶ [0043]), the fins forming an exterior surface of the LED lightbulb, the heat sink having an axial inner end located at the engagement end and an axial outer end (#140 extending from #111 to #130 in Fig. 2); and, (c) a light transmitting member (#130 in Fig. 2 and in ¶ [0041]) provided at the axial outer end of the heat sink, wherein a bulb axis that is centrally located extends through the engagement end and the light transmitting member (Fig. 2), the bulb axis defining an axial direction,-107- 3447168wherein the heat sink forms all of an exterior of the LED light bulb from the engagement end to the light transmitting member and the fins provide an outer perimeter of the heat sink (#140 extending from #111 to #130 in Fig. 2).  
As to claim 15, van de Ven teaches the heat sink has a perimeter that extends 360 degrees around the bulb axis and the fins extend around all of the perimeter (Fig. 2).  
As to claim 16, van de Ven teaches the heat sink has an axial length that is greater than an axial length of the light transmitting member (Fig. 2, ¶ [0043]).  
As to claim 17, van de Ven teaches the fins have an axial length that is greater than an axial length of the light transmitting member (Fig. 2, ¶ [0043]).  
As to claim 18, van de Ven teaches the fins have an axial length that is at least half an axial length of the LED light bulb from the axial inner end of the heat sink to an outer axial end of the light transmitting member (Fig. 2, ¶ [0043]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over van de Ven (US Pub. No. 2011/0298350 A1) in view of Athalye et al. (US Pub. No. 2013/0170199 A1).
As to claim 3, ven de Ven is silent about the diffuser being removably mounted to the axial outer end of the heat sink.  
However, in the same field or endeavor, Athalye teaches that a cover can threaded to screw into the lamp and thus be removably mounted to the axial outer end of the heat sink (¶ [0040]).
Athalye discloses a device wherein the cover is fastened with a thermal epoxy and permanent or threaded and removeable (¶ [0040]), thus exemplifying recognized equivalent attachment methods. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cover of van de Ven formed threaded and removeable instead of by epoxy and permanent, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Athalye’s teaching.

Claims 9-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over van de Ven (US Pub. No. 2011/0298350 A1) in view of Shimizu et al. (US Pub. No. 2003/0189829 A1).
As to claim 9, van de Ven is silent about a cartridge being slideably removably insertable in the LED light bulb, the cartridge comprising an LED which is electrically connected to the LED light bulb when inserted therein.  
However, in the same field or endeavor, Shimizu teaches a cartridge being slideably removably insertable in the LED light bulb, the cartridge comprising an LED which is electrically connected to the LED light bulb when inserted therein (Fig. 3(b) and in ¶ [0104]-[0108]).
Shimizu teaches such a structure in order to provide a different quantity of light, allow for replacement, or change the color of the light (¶ [0104]-[0108]).
It would have been obvious to one of ordinary skill in the art to utilize a cartridge system like one taught by Shimizu with the LED bulb of van de Ven in order to provide a different quantity of light, allow for replacement, or change the color of the light.
As to claim 10, Shimizu teaches an opening through which the cartridge is slideably insertable into the LED light bulb (Fig. 3(b)). The motivation to combine is the same as in claims 10.  
As to claim 11, Shimizu teaches the opening is located axially outwardly of the fins (opening located directly adjacent the cover in Fig. 3(b)). The motivation to combine is the same as in claims 10.  
As to claim 12, Shimizu teaches the opening is provided in the sidewall of the LED light bulb (Fig. 3(b)). The motivation to combine is the same as in claims 10.  
As to claim 13, Shimizu teaches the cartridge has an end cap which closes the opening when the cartridge has been inserted into the LED light bulb (at least fixing lids in Fig. 21, ¶ [0247], [0250], otherwise part of the inserted substrate serves to block more things being inserted into the opening). The motivation to combine is the same as in claims 10.  
As to claim 19, Shimizu teaches a cartridge is slideably removably insertable in the LED light bulb, the cartridge comprising an LED which is electrically connected to the LED light bulb when inserted therein (Fig. 3(b) and in ¶ [0104]-[0108]). The motivation to combine is the same as in claims 10.  
As to claim 20, Shimizu teaches an opening through which the cartridge is slideably insertable into the LED light bulb and the opening is located axially outwardly of the fins (opening located directly adjacent the cover in Fig. 3(b)). The motivation to combine is the same as in claims 10.  

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser or incomplete rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875